DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102a1 as being anticipated by Diehl et al. (US PG Pub 2013/0156052 A1).
Regarding claim 21, Diehl discloses a method of driving a semiconductor laser (DFB QCLs 1001 with integrated heterostructure heaters 1002, FIG. 10, [0052]), comprising: 
applying a laser injection current (1007, FIG. 10, [0052], where 1007 is current from laser power supplies 1005) to the semiconductor laser (the DFB QCLs 1001, FIG. 10) to generate a laser output power targeting a predetermined output power (1007 is applied to the DFB QCLs 1001 to control output power, FIG. 10); and 
applying a tuning current (1008, FIG. 10, [0052], where 1008 is current from heater power supplies 1006) to a tuning element (the integrated heterostructure heaters 1002, FIG. 10) to generate a laser emission wavelength targeting a predetermined laser emission wavelength (1008 is applied to the integrated heterostructure heaters 1002 to .

Claims 35-40 are rejected under 35 U.S.C. 102a1 as being anticipated by Crowder et al. (US PG Pub 2002/0181521 A1).
Regarding claim 35, Crowder discloses an optical device (200, FIG. 2, [0046]), comprising: 
a semiconductor laser (FIG. 2) comprising: 
a laser structure (100, FIG. 1B, [0042]); and 
a tuning structure (214, FIG. 2, [0046]); 
logic (202, FIG. 2, [0046]-[0047]) configured to simultaneously apply (“Power, wavelength, and gain voltage control operates the power and wavelength control and gain voltage control simultaneously,” [0127]) a laser injection current (204, FIG. 2, [0046]) to the laser structure and a tuning current (FIG. 2, “The controller 202 regulates the laser temperature to a fixed value by monitoring a sensor 308 and controlling the cooler 214 accordingly,” [0054]) to the tuning structure to control at least one of a laser emission wavelength or a laser output power independently of one another (“The power and wavelength controls may each operate independently or interdependently with other laser inputs,” [0099]).
Regarding claim 36, Crowder discloses the laser structure is thermally coupled to the tuning structure (“The controller 202 regulates the laser temperature to a fixed value by monitoring a sensor 308 and controlling the cooler 214 accordingly,” [0054], which implies that the laser structure 100 and the tuning structure 214 are thermally coupled).
Regarding claim 37, Crowder discloses the tuning structure is configured to generate heat to control a gain of the semiconductor laser (gain is controlled via adjusting the temperature of the tuning element 214 as shown in blocks 832 to 834, FIG. 8C, [0104]).
Regarding claim 38, Crowder discloses the semiconductor laser is at least one of a Distributed Bragg Reflector (DBR) laser (100 is SGDBR laser, [0042]), a quantum cascade laser (QCL), an interband cascade laser (ICL), or a type-I laser.
Regarding claim 39, Crowder discloses a method of driving a tunable semiconductor laser (100, FIG. 1B, [0042]) with a tuning element (214, FIG. 2, [0046]), comprising: 
modulating a laser injection current (204, FIG. 2, [0046]) to a laser to generate a laser output power and a laser emission wavelength; 
modulating a tuning current (FIG. 2, “The controller 202 regulates the laser temperature to a fixed value by monitoring a sensor 308 and controlling the cooler 214 accordingly,” [0054]) to the tuning element at approximately the same time (“Power, wavelength, and gain voltage control operates the power and wavelength control and gain voltage control simultaneously,” [0127]) as modulating the laser injection current to produce a wider laser emission wavelength tuning range (a wider laser emission wavelength tuning range is implicitly taught because the tunable semiconductor laser 
Regarding claim 40, Crowder discloses comparing a predetermined laser output power with a measured laser output power based at least in part on a goodness of fit value and a tuning element drive waveform (via block 810, FIG. 8B, [0101]); adjusting at least one of the laser injection current or the tuning element drive waveform based at least in part on the compared predetermined laser output power and an actual laser output power to target the predetermined laser output power (via blocks 812/814 or 816/818, FIG. 8B, [0101]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. in view of Wang et al. (US PG Pub 2007/0116076 A1).
Regarding claim 22, Diehl has disclosed the method outlined in the rejection to claim 21 above except varying the laser injection current while maintaining an approximately consistent submount temperature such that the laser output power is linearly dependent on the laser injection current. Wang discloses varying a driver current (DRIVER CURRENT I, FIG. 1, [0020]) to a laser while maintaining at an operating temperature (maintained at LOWER TEMPERATURE or HIGHER TEMPERATURE, FIG. 1, [0020]) such that a laser output power (LASER POWER P, FIG. 1, [0020]) is linearly dependent on the driver current (FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Diehl with varying the laser injection current while maintaining an approximately consistent submount temperature such that the laser output power is linearly dependent on the laser injection current as taught by Wang in order to obtain precise tuning of the laser output power by selecting the corresponding laser injection current.
Regarding claim 23, Diehl, as modified, discloses the laser output power is linearly dependent on the laser injection current when the laser injection current exceeds a laser threshold current (the laser output power is linearly dependent on the laser injection when the DRIVER CURRENT I is greater than a laser threshold IT or IT’
Regarding claim 24, Diehl, as modified, discloses determining a laser slope efficiency (HIGHER SLOPE EFFICIENCY S or LOWER SLOPE EFFICIENCY S’, FIG. 1, [0024]-[0025] of Wang) based at least in part on the linear dependence of the laser output power on the laser injection current when the laser injection current exceeds the laser threshold current.

Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. in view of Buimovich et al. (US PG Pub 2003/0161370 A1).
Regarding claims 25 and 31, Diehl has disclosed the method outlined in the rejection to claim 21 above except varying the tuning current to tune the laser emission wavelength while maintaining an approximately constant laser output power, or tuning the laser emission wavelength within a predetermined tuning range while maintaining an approximately consistent laser output power, when the laser injection current exceeds a laser threshold current. Buimovich discloses “The method, according to a preferred embodiment of the present invention, is operative to maintain fairly constant lasing power level during a change in one of the tuning currents, without the need to adjust the other currents.” ([0013]) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Diehl with tuning the laser emission wavelength within a predetermined tuning range while maintaining an approximately consistent laser output power, when the laser injection current exceeds a laser threshold current as taught by Buimovich in order to enable monitoring of the change in wavelength associated with the tuning current without dependence on other parameters ([0013] of Buimovich).

Claim 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. in view of Patel et al. (US PG Pub 2008/0159341 A1).
Regarding claim 26, Diehl has disclosed the method outlined in the rejection to claim 21 above except varying a laser drive power while maintaining an approximately consistent submount temperature such that the laser emission wavelength is linearly dependent on the laser drive power. Patel discloses a similar QCL, wherein varying a laser drive power (QCL Power, FIG. 10) while maintaining an approximately consistent submount temperature (maintained at room temperature, [0031]) such that the laser emission wavelength (QCL Wavelength, FIG. 10) is linearly dependent on the laser drive power. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Diehl with varying a laser drive power while maintaining an approximately consistent submount temperature such that the laser emission wavelength is linearly dependent on the laser drive power as taught by Patel in order to obtain precise tuning of the laser output power by selecting the corresponding laser emission wavelength.
Regarding claim 27, Diehl, as modified, discloses the laser emission wavelength shifts to a lower laser emission wavelength when the laser drive power increases (QCL power is higher at a lower wavelength, FIG. 10 of Patel).

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al.
Regarding claims 28 and 30, Diehl has disclosed the method outlined in the rejection to claim 21 above except varying a tuning element drive power while maintaining an approximately consistent laser injection current such that the laser output power is linearly dependent on the tuning element drive power, or varying a tuning element drive power while maintaining an approximately consistent laser injection current such that the laser emission wavelength is linearly dependent on the tuning element drive power. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Diehl with varying a tuning element drive power while maintaining an approximately consistent laser injection current such that the laser output power is linearly dependent on the tuning element drive power, or varying a tuning element drive power while maintaining an approximately consistent laser injection current such that the laser emission wavelength is linearly dependent on the tuning element drive power in order to obtain desired laser emission wavelength and laser output power.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. in view of Farrell et al. (US PG Pub 2006/0088068 A1).
Regarding claim 33, Diehl has disclosed the method outlined in the rejection to claim 21 above except applying a non-sinusoidally modulated laser injection current while maintaining an approximately consistent laser output power, such that the laser output wavelength varies at least in part sinusoidally. Farrell discloses applying a non-sinusoidally modulated laser injection current (Voltage Plot 360 being non-sinusoidal signal, FIG. 1) while maintaining an approximately consistent laser output power (the .
Allowable Subject Matter
Claims 29, 32, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828